Colfax Corporation 8-K [cfx-8k_052020.htm]

 

 

Exhibit 10.5

 

Colfax Corporation

image [ex105001.jpg] 

2020 Omnibus Incentive Plan

 

Form of CEO Performance Stock Unit Agreement

 

Colfax Corporation, a Delaware corporation (the “Company”), hereby grants stock
units relating to shares of its common stock, $.001 par value (the “Stock”), to
the individual named below as the Grantee. The terms and conditions of the grant
are set forth in this cover sheet to the Performance Stock Unit Agreement, in
the attached Performance Stock Unit Agreement (together with the cover sheet,
the “Agreement”) and in the Colfax Corporation 2020 Omnibus Incentive Plan (the
“Plan”).

 

Grant Date:

Grant Date

Name of Grantee:

Participant Name

Grantee Employee ID:

Employee ID

Number of Stock Units Covered by Award at Target

Number of Awards Granted

Performance Condition on Stock Unit Eligibility:

 

Eligibility to vest in the Eligible Stock Units covered by this Award is
determined based on the level of achievement of the Performance Criteria set
forth in this Agreement.

 

Achievement of the Performance Criteria during a Performance Period that ends
while the Grantee is still in Service results in the Stock Units becoming
“Eligible Stock Units.”

Performance Period and End Date:

Performance Period

Vesting Schedule for Eligible Stock Units after Application of the Performance
Criteria:  Vesting Schedule

Determination Date of Eligible Stock Units:

The date the Committee determines achievement of the Performance Criteria (the
“Determination Date”).

 

By accepting this Award in the manner established by the Company, you agree to
all of the terms and conditions described in this Agreement and in the Plan. You
acknowledge that (a) you have received a copy of the Plan and this Agreement and
have read and understand the terms and conditions of the Plan and this
Agreement, (b) the grant of the Award is voluntary and occasional and does not
create any contractual or other right to receive future grants, (c) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company, (d) your participation is voluntary, (e) the Award is not part
of normal or expected compensation or salary for any purposes, including but not
limited to calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments and the Award is an extraordinary item which is
outside the scope of your employment agreement, if any, (f) in the event that
you are an employee of an Affiliate of the Company, the Award will not be
interpreted to form an employment agreement or relationship with the Company;
and furthermore, the Award will not be interpreted to form an employment
agreement with the Affiliate that is your employer, (g) no claim or entitlement
to compensation or damages arises from forfeiture or termination of the Award
and you irrevocably release the Company and its Affiliates from any such claim
that may arise, and (h) in the event of involuntary termination of your
employment, your right to receive the Award, if any, will terminate effective as
of the date that you are no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment, your right
to vest in the Award after termination of employment, if any, will be measured
by the date of termination of your active employment and will not be extended by
any notice period mandated under local law.  You agree that the Plan will
control in the event any provision of this Agreement should appear to be
inconsistent with the terms of the Plan. Certain capitalized terms used in this
Agreement are defined in the Plan and have the meaning set forth in the Plan.

 

This is not a stock certificate or a negotiable instrument.

 

PRSU CEO
 


P a g e 1 | 5

 

 

Colfax Corporation

image [ex105001.jpg] 

2020 Omnibus Incentive Plan

 

Form of CEO Performance Stock Unit Agreement

 

Stock Units

This grant is an Award of stock units in the number of units set forth on the
cover sheet, subject to the performance criteria and the vesting conditions
described below (“Stock Units”).

Performance Criteria

[______________________]

Vesting

If at the end of the Performance Period there are Eligible Stock Units covered
by this Agreement, your Eligible Stock Units shall vest according to the
schedule set forth on the cover sheet (or as specified below), provided that you
remain in Service on the relevant Vesting Dates. If your Service terminates for
any reason other than by the Company without Cause, by you for Good Reason, or
your death, Disability, or Retirement (as defined below) prior to the relevant
Vesting Dates, you will forfeit any Eligible Stock Units in which you have not
yet become vested.

For purposes of this Agreement, the terms “Cause” and “Good Reason” shall have
the meanings ascribed in the Executive Employment Agreement by and between the
Grantee and the Company, dated July 15, 2015 (“Employment Agreement”).

Death or Disability

If your Service terminates due to your death or Disability, your Eligible Stock
Units (if any) will vest according to the schedule set forth on the cover sheet
as if your Service had not terminated.  If the Performance Criteria are achieved
for the Performance Period, your Eligible Stock Units (if any) shall vest as of
the date the Committee determines achievement of the Performance Criteria (the
“Determination Date”) based on the Company’s performance, as determined, and
with any individual performance component achieved at target.

Involuntary Termination without Cause; Voluntary Termination for Good Reason

If your Service is involuntarily terminated by the Company without Cause or
voluntarily by you at any time for Good Reason before the end of the Performance
Period, and the Eligible Stock Units (if any), become or had become Eligible
Stock Units during the Performance Period (i.e., the Performance Criteria are
achieved, whether during or after such termination of Service), you will become
vested in the unvested portion of your Eligible Stock Units on the later of the
date the Stock Units become Eligible Stock Units and the date of such
termination of Service; provided that the number of Eligible Stock Units that
become vested will be pro-rated based on a percentage equal to the number of
days you were employed during the Performance Period prior to your termination
of Service divided by the total number of days in the Performance Period.

Retirement

If your Service terminates due to Retirement (as defined below), on or after the
first (1st) anniversary of the Grant Date, your Eligible Stock Units (if any),
will vest according to the schedule set forth on the cover sheet as if your
Service had not terminated and assuming achievement of any individual
performance component achieved at target; provided that the number of Eligible
Stock Units that become vested will be pro-rated based on a percentage equal to
the number of days you were employed during the Performance Period prior to your
termination of Service divided by the total number of days in the Performance
Period. For the avoidance of doubt, if your Service terminates prior to the
first (1st) anniversary of the Grant Date, you will forfeit all Eligible Stock
Units. “Retirement” means your termination of Service when your age and years of
Service sum to at least sixty-five (65); provided you have reached age
fifty-five (55) and have at least five (5) years of Service. For purposes of
this definition of Retirement, “Service” shall be limited to service with Colfax
Corporation, and shall not include any service with a different or predecessor
employer.

Clawback

You hereby acknowledge and agree, as an officer, that this Award is subject to
the terms and conditions of the Colfax Corporation Clawback Policy as in effect
from time to time (including potential recoupment thereunder), a current copy of
which may be requested from the Company at any time, and the terms and
conditions of which are hereby incorporated by reference into this Agreement.

Delivery of Stock Pursuant to Units

Delivery of the shares of Stock represented by your vested Eligible Stock Units
shall be made, on the basis of one share of Stock per each vested Eligible Stock
Unit, as soon as practicable upon vesting and in any event not later than March
15th after the end of the calendar year in which they vest.

 

 

 

PRSU CEO
 


P a g e 2 | 5

 

 

Colfax Corporation

image [ex105001.jpg] 

2020 Omnibus Incentive Plan

 

Form of CEO Performance Stock Unit Agreement

 

Withholding Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Stock Units or your acquisition of Stock under this grant. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to this grant, the Company will have
the right to: (i) require that you arrange such payments to the Company, (ii)
withhold such amounts from other payments due to you from the Company or any
Affiliate, or (iii) cause an immediate forfeiture of shares of Stock subject to
the Stock Units granted pursuant to this Agreement in an amount equal to the
withholding or other taxes due.

Change in Control/Business Combination

Notwithstanding any provision of this Agreement to the contrary and except as
set forth immediately below, if a Change in Control occurs after the Grant Date
and prior to the end of the performance period, you shall be deemed to have
earned the Stock Units granted hereunder at the greater of target level and
actual level of performance as of the date immediately prior to the Change in
Control, and the shares of Stock subject to them shall be delivered immediately
prior to the Change in Control.

 

Notwithstanding the above provision, in connection with a Business Combination
the result of which is that the Company’s shares of Stock are exchanged for or
become exchangeable for securities of another entity, cash or a combination of
both, if the entity resulting from such Business Combination does not assume
these Stock Units and the Company’s obligations under this Agreement or replace
these Stock Units with a substantially equivalent security of the entity
resulting from such Business Combination, then the Stock Units evidenced by this
Agreement will become 100% vested as of the day immediately prior to the date of
such Business Combination and be payable in the form of shares of Stock, cash or
a combination of both, as determined by the Committee.

Transfer of Stock Units

This Award and your Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may this Award or
the Stock Units be made subject to execution, attachment or similar process.

Retention Rights

This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity. The Company (and any Affiliates)
reserves the right to terminate your Service at any time for any reason.

Shareholder Rights

You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the shares of Stock relating to the Eligible Stock Units
have been delivered to you. You will, however, be entitled to receive, upon the
Company’s payment of a cash dividend on outstanding Stock, a cash credit for
each Stock Unit that you hold as of the record date for such dividend equal to
the per-share dividend paid on the Stock (hereafter, a “Dividend Equivalent
Right”); provided, however, that your Dividend Equivalent Rights shall be
forfeited if the Performance Criteria under this Agreement are not achieved.  If
your Stock Units are Eligible Stock Units, your Dividend Equivalent Rights shall
be paid directly to you in cash, on the date of payment of such dividends to the
Company’s stockholders, and any Dividend Equivalent Rights accumulated on your
behalf prior to the Stock Units becoming Eligible Stock Units shall be paid
directly to you in a lump sum as soon as reasonably practicable within thirty
(30) days following the date the Committee determines achievement of the
Performance Criteria and the number of Eligible Stock Units.

Forfeiture of Rights

If (i) while employed by the Company you should take actions in competition with
the Company or (ii) while employed by the Company or during the twelve (12)
month period immediately following your termination of employment with the
Company you should take actions to, directly or indirectly, solicit or persuade,
or attempt to solicit or persuade, any employee or independent contractor of
Company or its Affiliates at the time of such contact to terminate or modify his
or her employment or service relationship, whether or not pursuant to a written
agreement, with the Company and its Affiliates, the Company shall have the right
to cause a forfeiture of your unvested Eligible Stock Units.

 

 

 

PRSU CEO
 


P a g e 3 | 5

 

 

Colfax Corporation

image [ex105001.jpg] 

2020 Omnibus Incentive Plan

 

Form of CEO Performance Stock Unit Agreement

 

 

Unless otherwise specified in an employment or other agreement between the
Company and you (including the Company’s Code of Ethics), you take actions in
competition with the Company if you directly or indirectly, own, manage,
operate, join or control, or participate in the ownership, management, operation
or control of, or are a proprietor, director, officer, stockholder, member,
partner or an employee or agent of, or a consultant to any business, firm,
corporation, partnership or other entity which competes with any business in
which the Company or any of its Affiliates is engaged during your employment or
other relationship with the Company or its Affiliates or at the time of your
termination of Service. Under the prior sentence, ownership of less than 1% of
the securities of a public company shall not be treated as an action in
competition with the Company. Notwithstanding anything herein to the contrary,
in the event you primarily live and work for the Company in California, so long
as you primarily reside in and are subject to the law of California, the
restrictions on your post-employment conduct contained in this “Forfeiture of
Rights” section – the noncompete, customer nonsolicit, and employee nonsolicit
provisions shall not be applicable to you. Nothing in this Agreement shall be
construed to create a restriction or forfeiture, or a comparable obligation that
would be prohibited under applicable California law.

Adjustments

The Stock Units and the shares of Stock subject to the Stock Units may be
adjusted or terminated in any manner contemplated by Section 17 of the Plan.

Amendment

The Committee has the right to amend, alter, suspend, discontinue or cancel this
Award, prospectively or retroactively; provided that no such amendment shall
adversely affect your material rights under this Agreement without your consent.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

The Plan

Unless otherwise specified in an employment or other agreement between the
Company and you, this Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Award of Stock Units. Any prior
agreements, commitments or negotiations concerning this Award are superseded.

Data Privacy

In order to administer the Plan, the Company and its Affiliates may process
personal data about you. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as your name, telephone
number, home address and business addresses and other contact information, date
of birth, social insurance number or other identification number, nationality,
job title, any common stock or directorships held in the Company, details of the
Award or any other entitlement to cash awarded, payroll information (including
salary) and any other information that might be deemed appropriate by the
Company and the Committee to facilitate the implementation, administration and
management of the Plan and the Award (the “Data”).

 

By accepting this Award, you hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your Data by and
among, as applicable, the Company and its Affiliates for the exclusive purpose
of implementing, administering and managing your participation in the Award and
the Plan. You also give explicit consent to the Company and its Affiliates to
transfer any such Data inside and outside the country in which you work or are
employed, including, with respect to non-U.S. resident Grantees, to the United
States, to transferees who shall include the Company, the Committee and other
persons who are designated by the Company to administer, implement and manage
the Award and the Plan. You understand that you may request a list with the
names and addresses of any potential recipients of the Data by contacting your
local human resources representative. You authorize the recipients of the Data
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering, and managing your
participation in the Award and the Plan. You understand that the Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Award and the Plan. You understand that you may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Award. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.

 

 

 

PRSU CEO
 


P a g e 4 | 5

 

 

Colfax Corporation

 image [ex105001.jpg]

2020 Omnibus Incentive Plan

 

Form of CEO Performance Stock Unit Agreement

 

Consent to Electronic Delivery

The Company may choose to deliver certain materials relating to the Plan in
electronic form. By accepting this grant, you agree that the Company may deliver
all communications regarding the Plan and this Award (including, but not limited
to, the Plan prospectus and the Company’s annual report) to you in an electronic
format or through an online or electronic system established by the Company or a
third party designated by the Company. If at any time you would prefer to
receive paper copies of these documents, as you are entitled to receive, the
Company would be pleased to provide copies. Please contact Corporate Human
Resources to request paper copies of these documents.

Section 409A

This Agreement, and any issuance of shares hereunder, is intended to comply and
will be interpreted in accordance with Section 409A. Upon your Separation from
Service (as defined below), the Company will determine whether any shares issued
to you in accordance with this Agreement could be determined to be payments from
a nonqualified deferred compensation plan and whether you are a “specified
employee” as of the applicable payment date (each as defined by Section 409A).
If you are determined to be a “specified employee” and any such payments are
payable in connection with your Separation from Service, and are not exempt from
Section 409A of the Code as a short-term deferral or otherwise, these payments,
to the extent otherwise payable within six (6) months after your date of
Separation from Service, will be paid in a lump sum on the earlier of: (i) the
date that is six (6) months after your date of Separation from Service or (ii)
the date of your death. The foregoing six (6) month delay will be applied if and
only to the extent necessary to avoid the imposition of taxes under Section
409A. For purposes of this Agreement, a “Separation from Service” means an
anticipated permanent reduction in the level of bona fide services to twenty
percent (20%) or less of the average level of bona fide services performed over
the immediately preceding thirty-six (36) month period. For purposes of Section
409A, the payments to be made to you in accordance with this Agreement will be
treated as a right to a series of separate payments.

 

By accepting this Award in the manner established by the Company, you agree to
all of the terms and conditions described above and in the Plan.

 

 

PRSU CEO
 


P a g e 5 | 5